Title: The American Commissioners to the Committee for Foreign Affairs, 28 February 1778
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Committee for Foreign Affairs


Gentlemen,
Passy, near Paris Feb. 28. 1778.
Our Dispatches of Decr. 18. which would have acquainted you with the State of our Affairs here, and our Expectations of a speedy Conclusion of the Treaties with this Court, are unfortunately returned; the French Man of War which went on purpose to carry them, having met with some Disasters at Sea, which obliged her to put back after a long Struggle of six Weeks against contrary Winds. We now have obtained another Ship to sail with them immediately, and with our fresh Dispatches containing the Treaties themselves which were happily concluded and signed the sixth instant. Tho’ hither to for some political Reasons kept a Secret from the Publick.
The English Parliament adjourn’d in December for six Weeks. During that time their Ministers strain’d every Nerve to raise Men for their Armies, intending to continue the War with Vigour. Subscriptions were set on foot to aid Government in the Expence, and they flattered themselves with being able to enlist 10,000 Volunteers. But whether they found this impracticable, or were discouraged by later Accounts from America, or had some Intimations of our Treaties here, their Vaunts and Threats are suddenly abated; and on the 17th. Lord North made a long Discourse, acknowledging the Errors of their former Conduct in the War with America, and proposing to obtain Peace by the means of two Bills, of which we enclose Copies.
We make no Remarks on these Bills. The Judgment of the Congress can be at no loss in determining on the Conduct necessary to be held with regard to them. And we are confident they will not answer the purpose of dividing in order to subjugate, for which they are evidently intended.
Our States have now a solid Support for their Liberty and Independence in their Alliance with France, which will be certainly followed by that of Spain and the whole house of Bourbon, and probably by Holland and the other Powers of Europe who are interested in the Freedom of Commerce and in keeping down the Power of Britain. Our People are happy in the Enjoyment of their new Constitutions of Government; Will be so in their extended Trade and Navigation, unfettered by English Acts and Customhouse Officers. They will now never relish the Egyptian Bondage from which they have so happily escaped. A long Peace will probably be the Consequence of their Separation from England, as they have no Cause of Quarrel with other Nations; an immediate War with France and Spain, if they join again with England; and a Share in all her future Wars, her Debts and her Crimes. We are therefore persuaded that their Commissioners will be soon dismissed if at all received: for the sooner the decided Part taken by the Congress is known in Europe, the more extended and stable will be their Credit; and their Conventions with other Powers more easy to make, and more advantageous.
Americans are every where in France treated with Respect and every Appearance of Affection. We think it would be well to advise our People in all Parts of America to imitate this Conduct with Regard to the French who may happen to be among us. Every means should be used to remove ancient Prejudices, and cultivate a Friendship that must be so useful to both Nations.
Some Transactions here during the last 4 or 5 Months, in the rigorous Observance of Treaties with regard to the Equipments of our arm’d Vessels in the Ports, and the selling of our Prizes, have no doubt made ill Impressions on the Minds of our Seamen and Traders, relative to the Friendship of this Court. We were then obliged to observe a Secrecy which prevented our removing those Prejudices, by acquainting our People with the Substantial Aids France was privately affording us; and we must continue in the same Situation till it is thought fit to publish the Treaties. But we can with Pleasure now acquaint you, that we have obtained full Satisfaction for the Owners of the Prizes confiscated here for a Breach of the Laws by a false Declaration, (they being entred as coming from ’Statia) and the Payment will be made to the Owners in America. We mean the Prizes taken by Capts. Babson and Hendricks in the Boston and Hancock Privateers, which Prizes after Confiscation were for Reasons of State restored to the English. This is fresh Proof of the good Will and Generosity of this Court, and their Determination to cultivate the Friendship of America.
The Preparations for War continue in the Ports with the utmost Industry: and Troops are marching daily to the Sea Coasts where three Camps are to be formed. As France is determined to protect her Commerce with us, a War is deemed inevitable.
Mr. William Lee we suppose acquaints you with the Decease of Mr: Morris his Colleague in the commercial Agency. On our Application to the Ministry, an Order was obtained to put Mr: Lee in possession of his Papers. If that Department has been found useful and likely to continue so, you will no doubt appoint one or more Persons to take care of the Business, as Mr. Lee has now another Destination. Perhaps the general Commerce likely to be soon opened between Europe and America, may render such an Appointment unnecessary.
We would just add for the Consideration of Congress, whether considering the mention of Bermudas in one of the Articles, it may not be well to take Possession, with the Consent of the Inhabitants of that Island, and fortify the same as soon as possible. And also to reduce some or all of the English Fishing Ports in or near Newfoundland. We have the honour to be, with great Respect, Gentlemen, Your most obedient humble Servants
B FranklinSilas DeaneArthur Lee
Honle: the Comtee: for foreign Affairs.
 
Notation: Commissioners[?] to the Comtee. Feb. 28. 1778 recd. May 2d. By Mr. Sim: Deane
